Chapman, C. J.
The only question presented by this case is, whether there was any evidence upon which it was competent for the jury to find that the plaintiff used reasonable care. If there was not, the case should not have been submitted to the jury. This is always a question of law, which it is the duty of the court to decide. The cases cited, which have been taken from the jury, have been decided on this ground.
It is contended that the plaintiff was not in the exercise of due care, because he was violating an ordinance of the city of Cambridge by driving one horse and leading the other, each being harnessed in a cart. But it does not appear that he was violating the ordinance referred to. It requires a driver to “ hold the reins of his horse or horses in his hand, or be in such position or so near to the team he is driving, as to be able at all times to guide, restrain and govern the same.” This does not forbid him to drive more than one team, or require him absolutely to hold the reins of his team. Whether he was violating each of the alternative provisions of the ordinance, or whether he was using due care, must depend partly upon the character and training of his horses, and upon a variety of circumstances, and inferences of fact to be drawn, from circumstances; and, upon the case as stated, the court are of opinion that there was evidence which it was proper to submit to the jury. Whether it ought to have been satisfactory to them is not a question before us. Judgment on the verdict.